Citation Nr: 0606609	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-01 197	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits (except under Chapter 17 of Title 38 of the United 
States Code).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant served on active duty from March to August 
1986.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  The appellant began active military service in March 1986 
and received a discharge under other than honorable 
conditions in August 1986.

2.  During his period of active service, the appellant 
committed the following offenses:  absent without leave 
(AWOL) for five days, failure to obey a lawful order, and 
wrongful use of a controlled substance.  

3.  The appellant was not insane at the time of the 
commission of his offenses.  


CONCLUSION OF LAW

The character of the appellant's discharge is a bar to 
receiving VA compensation benefits.  38 U.S.C.A. §§ 101(2), 
5303 (West 2002); 38 C.F.R. § 3.12(d) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the October 2003 statement of the case and the 
November 2001 and September 2005 RO letters to the appellant 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).  The 
appellant has not identified any additional evidence not 
already associated with the claims folder that is obtainable.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Therefore, the Board finds that the duty to assist has also 
been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
Here, the RO initially considered the claims on appeal 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C.A. § 5103(a) therein and following the RO's 
notice to the appellant of those provisions.  Therefore, the 
Board finds no evidence of prejudicial error in proceeding to 
a decision on the merits at this juncture.  See Mayfield, 
supra.  

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2005).  A discharge 
or release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 C.F.R. § 3.12(a).

"A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  

A discharge or release from service under one of the 
following conditions is a bar to the payment of benefits and 
is also a bar to benefits under Chapter 17 of Title 38 of the 
United States Code unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release.  

(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful 
order of competent military authorities.  

(2) By reason of the sentence of a general court-
martial.  

(3) Resignation by an officer for the good of the 
service.  

(4) As a deserter.  

(5) As an alien during a period of hostilities, where it 
is affirmatively shown that the former service member 
requested his or her release.  

(6) By reason of a discharge under other than honorable 
conditions issued as a result of an absence without 
official leave (AWOL) for a continuous period of at 
least 180 days.  

38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12(c), 3.360 (2005).   

A discharge or release because of one of the offenses listed 
below is considered to have been issued under dishonorable 
conditions and is a bar to VA compensation benefits, but not 
to benefits under Chapter 17 of Title 38.  

(1) Acceptance of an undesirable discharge to escape 
trial by general court-martial.  

(2) Mutiny or spying.  

(3) An offense involving moral turpitude.  This 
includes, generally, conviction of a felony.  

(4) Willful and persistent misconduct.  This includes a 
discharge under other than honorable conditions, if it 
is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  

(5) Homosexual acts involving aggravating circumstances 
or other factors affecting the performance of duty.  
38 C.F.R. § 3.12(d).  

The record shows the appellant enlisted in the military in 
March 1986.  He received non-judicial punishment in July 1986 
for an unauthorized absence of five days, failure to obey a 
lawful order, and wrongful use of a controlled substance.  
He waived his right to counsel and accepted an administrative 
discharge in August 1986 in lieu of a Captain's Mast based on 
misconduct due to drug abuse.  

The record also contains a signed acknowledgement by the 
appellant in April 1986 that he had been briefed on the 
service department's zero-tolerance policy on drug abuse.  

The appellant applied to the Board of Correction of Naval 
Records in April 2002 for an upgrade of his discharge.  The 
Board denied his application after carefully weighing all 
potentially mitigating factors.  The Board found that his use 
of drugs outweighed those factors.  

The appellant testified at a hearing at the RO in November 
2005, chaired by the undersigned Veterans Law Judge (VLJ) of 
the Board.  During the proceeding, he reiterated his 
contention that compensation should be payable for medical 
conditions that were diagnosed in service.  He also alleged 
that his discharge has been upgraded, as evidenced by his 
revised DD Form 214, which he said the RO received in March 
2002 even prior to its administrative decision at issue 
in April 2003, but apparently did not consider.

The "revised" DD Form 214 to which the appellant refers is 
not authentic.  Revisions to DD Form 214s are made on DD Form 
215s (not 214s).  And this document also list a different 
address than his.  Thus, irrespective of this document, 
because the service department characterized his discharge as 
"other than honorable," VA must determine whether the 
circumstances of his discharge were such as to constitute 
dishonorable conditions, for purposes of VA benefits.  



The Board observes that none of the conditions listed at 
38 C.F.R. § 3.12(c) is relevant to this case.  The Board also 
notes that the only condition listed at 38 C.F.R. § 3.12(d) 
that might be relevant is the one relating to willful and 
persistent misconduct.  

The offenses that led to the appellant's discharge were an 
unauthorized absence of five days, failure to obey a lawful 
order, and wrongful use of a controlled substance.  A single, 
brief unauthorized absence or a single instance of 
disobedience might be considered a minor offense so as not to 
constitute willful and persistent misconduct.  Considering 
the service department's zero-tolerance policy regarding drug 
abuse and the potential effect drug abuse can have on a 
service member's ability to perform his job properly and 
safely, however, the Board finds that even a single instance 
of such drug abuse cannot be considered a minor offense.  

There is no evidence, nor does the appellant otherwise 
allege, that he was insane at the time of the commission of 
the offenses for which he accepted an administrative 
discharge.  Accordingly, the exception provided for the bar 
to benefits predicated on misconduct based upon a finding of 
insanity is not applicable.  See 38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).  

Viewing all of the appellant's offenses together, the Board 
finds that they constitute will and persistent misconduct.  
Accordingly, the Board finds that his discharge was under 
dishonorable conditions for VA purposes.  Such a finding 
constitutes a bar to payment of VA compensation benefits.  38 
C.F.R. § 3.12(d).  

The Board would point out that, because the Board has 
determined that the factors enumerated at 38 U.S.C.A. 
§ 5303(a); 38 C.F.R. § 3.12(c) are not applicable in this 
case, the appellant's receipt of VA healthcare benefits under 
Chapter 17 of Title 38 of the United States Code is not 
barred for disabilities found to be service-connected.  




ORDER

The character of the appellant's discharge from service for 
the period from March to August 1986 constitutes a bar to VA 
compensation benefits.  The appeal therefore is denied.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


